                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ROOR INTERNATIONAL BV; and
SREAM, INC.,

       Plaintiffs,

v.                                                        Case No. 6:19-cv-39-Orl-37LRH

OCEAN SHORE FOOD MART, INC.;
and ASKANDER MIRZA,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiffs Roor International BV and Sream, Inc. sued Defendants Ocean Shore

Food Mart, Inc. and Askander Mirza alleging they have been infringing on Plaintiffs’

“RooR” trademark in violation of the Lanham Act, 15 U.S.C. § 1051. (Doc. 1.) Plaintiffs

successfully obtained an entry of default against Defendants. (Docs. 10, 11, 14, 15.) Now,

Plaintiffs request default judgment against Defendants, damages, and a permanent

injunction. (Doc. 16 (“Motion”).) On referral, U.S. Magistrate Leslie R. Hoffman

recommends granting the Motion in part. (Doc. 17 (“R&R”).) Specifically, Magistrate

Judge Hoffman recommends: (1) entering judgment in favor of Plaintiffs on all claims; (2)

awarding Plaintiffs $15,671.60 in damages and costs; (3) granting Plaintiff’s proposed

permanent injunction; (4) ordering items bearing “RooR” marks in Defendants’ control

to be delivered to Plaintiffs for destruction; and (5) retaining jurisdiction over this matter.

(Id.; see also Doc. 16-4.)
       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 17) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiffs Roor International BV and Sream, Inc.’s Motion for Default Final

              Judgment Against All Defendants (Doc. 16) is GRANTED IN PART AND

              DENIED IN PART.

              a.     The Motion is DENIED to the extent it requests $232.61 in

                     investigation costs.

              b.     In all other respects, the Motion is GRANTED.

       3.     The Court AWARDS Plaintiffs Roor International BV and Sream, Inc.

              statutory damages and costs in the amount of $15,671.60.

       4.     Defendants Ocean Shore Food Mart, Inc. and Askander Mirza, their agents,

              employees,    officers,   directors,   owners,   representatives,    successor

              companies, related companies, and all persons acting in concert or

              participation with them are permanently restrained and enjoined from

              infringing upon the RooR Marks with the registration numbers 3,675,839,

              2,307,176, and 2,235,638 directly or contributorily, in any manner, including
     but not limited to:

     a.     Import, export, making, manufacture, reproduction, assembly, use,

            acquisition, purchase, offer, sale, transfer, brokerage, consignment,

            distribution, storage, shipment, licensing, development, display,

            delivery, marketing advertising or promotion of the counterfeit

            RooR product identified in the complaint and any other

            unauthorized RooR product, counterfeit, copy or colorful imitation

            thereof; or

     b.     Assisting, aiding, or attempting to assist or aid any other person or

            entity in performing any of the prohibited activities referred to in

            Paragraphs (a) above.

5.   Defendants Ocean Shore Food Mart, Inc. and Askander Mirza are

     ORDERED to, at their cost, deliver to Plaintiffs for destruction all products,

     accessories,   labels,   signs,   prints, packages,   wrappers, receptacles,

     advertisements, and other material in their possession, custody, or control

     bearing any of the RooR Marks.

6.   The Court retains jurisdiction over this action to enforce this Judgment,

     Order, and Permanent Injunction.

7.   The Clerk is DIRECTED to enter default judgment in favor of Plaintiffs

     Roor International BV and Sream, Inc. and close the case.

DONE AND ORDERED in Chambers in Orlando, Florida, on October 8, 2019.
Copies to:
Counsel of Record
